DETAILED ACTION
This Office Action is in response to Amendment filed July 17, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter for the following reasons:
Regarding claim 1, Applicants originally disclosed in paragraph [0055] of current application that “The equations above for calculating the polarization difference at the interface of the heterojunction of the first and second III-nitride ternary alloy layers assumes the interface of the heterojunction is a sharp and clear boundary (emphasis added)”, that “Although there may not be a perfectly sharp and clear boundary at the interface of the heterojunction in practice, it is common practice to assume a sharp and clear boundary at the interface to calculate the polarization difference at interfaces of heterojunction of two layers”, and that “A non-sharp boundary at the interface of the heterojunction will act as an additive or subtractive factor in the polarization difference calculation”;
in addition, Applicants argued on page 2 of the REMARKS filed July 17, 2022 that “Accordingly, claim 1, when read in view of the disclosure, is clear that the other material parameters noted in the Office Action are not considered in the determination of the range of concentrations of the III-nitride elements for the AlxGa1-xN layer and of the InyGa1-yN layer”, which clearly suggests that the claimed AlGaN and InGaN layer are not real entities whose polarization can be measured by science tools;
depending on whether the AlGaN and InGaN layer have top surfaces that are N-polar or Ga-polar, the spontaneous polarization will be different in terms of direction and magnitude, and also, depending on whether the AlGaN and InGaN layer have top or bottom surfaces that are flat or rough, and depending on which orientation the interface of the AlGaN and InGaN layer has, the piezoelectric polarization will be different in terms of magnitude, because the stress applied between the AlGaN layer and InGaN layer would be different based on the surface orientation due to different lattice constants along different orientations;
however, Applicants acknowledged in the REMARKS that they completely ignored other materials-related parameters of the AlGaN and InGaN layer to calculate the claimed polarization difference, which would not make sense if the claimed method is directed to a method for forming a real semiconductor device;
in this case, what Applicants claim in claim 1 is tantamount to a theoretical calculation of the claimed polarization difference rather than the claimed “method for forming a semiconductor device”;
furthermore, the claimed polarization difference is not a value that can actually be measured, but rather appears to be a value that can only be calculated theoretically, but Applicants do not specifically claim how the polarization difference is calculated in claim 1; and
therefore, the amended claim 1 fails to comply with the 35 USC 101 requirement, because the claimed invention is directed to a theoretical calculation of the claimed polarization difference that cannot be measured in a real world since the assumed sharp and clear boundary, which should be atomically sharp and clear, does not exist in the real world for the claimed AlGaN and InGaN layer, and other material parameters of the AlGaN and InGaN layer do not affect the claimed polarization difference contrary to the real world AlGaN and InGaN layer.
Claims 3 and 4 depend on claim 1, and therefore, claims 3 and 4 also fail to comply with the 35 USC 101 requirement.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Regarding claim 1, Applicants originally disclosed in paragraph [0055] of current application that “The equations above for calculating the polarization difference at the interface of the heterojunction of the first and second III-nitride ternary alloy layers assumes the interface of the heterojunction is a sharp and clear boundary (emphasis added)”, and that “Although there may not be a perfectly sharp and clear boundary at the interface of the heterojunction in practice, it is common practice to assume a sharp and clear boundary at the interface to calculate the polarization difference at interfaces of heterojunction of two layers”.  Therefore, the claimed method for forming the semiconductor device lacks any patentable utility, because (a) the claimed polarization difference is a mere mathematical calculation rather than a value that can actually be measured, (b) the claimed method for forming the semiconductor device is directed to a theoretical calculation or a thought process that does not result in any tangible method for forming a real semiconductor device, (c) even if one can calculate the claimed polarization difference, one cannot make any semiconductor device having the claimed polarization difference in reality since (i) the claimed AlGaN and InGaN layer have a sharp and clear boundary that may only be present in an assumption, and (ii) the material parameters of the claimed AlGaN and InGaN layer would not affect the claimed polarization difference as Applicants argued in the REMARKS filed July 17, 2022, and (d) therefore, the method recited in claim 1 lacks any patentable utility.  Claims 3 and 4 depend on claim 1, and therefore, claims 3 and 4 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, Applicants did not originally disclose that “the determination of the range of concentrations is based on the spontaneous polarization of the AlxGa1-xN layer being non-linear based on x, and the spontaneous polarization of the InyGa1-yN layer being non-linear y (emphasis added)” as recited on lines 18-20, because (a) Applicants originally disclosed only one set of quadratic functions as recited in the amended claim 3, (b) however, the claimed non-linearity based on x and y can be any type of functions such as logarithmic functions, exponential functions, cubic functions, sinusoidal functions, and so on, (c) therefore, the scope of the amended claim 1 is much broader than the original disclose in that the claimed spontaneous polarizations can be any types of non-linear functions, and (d) furthermore, one can readily recognize that any semiconductor device comprising a heterojunction of AlGaN layer and InGaN layer may read on the claimed invention, depending on how to choose the unspecified non-linear functions such that the claimed polarization difference can be within the claimed range based on the arbitrarily selected non-linear function(s).  Claims 3 and 4 depend on claim 1, and therefore, claims 3 and 4 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the “second III-nitride ternary alloy layers” recited on line 5 refer to, because (a) Applicants only claim AlxGa1-xN layer and InyGa1-yN layers, and (b) Applicants do not claim a first III-nitride ternary alloy layer(s) before claiming the “second III-nitride ternary alloy layers”.
(2) Also regarding claim 1, it is not clear whether the claimed method is really a method for forming a semiconductor device, because (a) Applicants originally disclosed in paragraph [0055] of current application that “The equations above for calculating the polarization difference at the interface of the heterojunction of the first and second III-nitride ternary alloy layers assumes the interface of the heterojunction is a sharp and clear boundary (emphasis added)”, and that “Although there may not be a perfectly sharp and clear boundary at the interface of the heterojunction in practice, it is common practice to assume a sharp and clear boundary at the interface to calculate the polarization difference at interfaces of heterojunction of two layers”, and (b) therefore, it appears that the claimed method is not directed to a method for forming a real semiconductor device, but rather a method for a theoretical calculation of the claimed polarization difference.
(3) Further regarding claim 1, what “a sum of a spontaneous polarization and a piezoelectric polarization” recited on lines 7 and 8 refers to, because (a) a spontaneous polarization and a piezoelectric polarization are vectors, not scalars, and (b) therefore, it is not clear whether the claimed sum of the spontaneous polarization and the piezoelectric polarization is (i) a magnitude of the combined vectors of the spontaneous polarization and the piezoelectric polarization, or (ii) a sum of a magnitude of the spontaneous polarization and a magnitude of the piezoelectric polarization.
(4) Still further regarding claim 1, it is not clear what the limitation “determining a range of concentrations of III-nitride elements for the AlxGa1-xN layer and a range of concentrations for III-nitride elements of the InyGa1-yN layer so that the absolute value of the polarization difference at the interface of the heterojunction of the AlxGa1-xN layer and the InyGa1-yN layer is less than or equal to 0.007 C/m2 or greater than or equal to 0.04 C/m2” recited on lines 13-18 refers to, because (a) as discussed above under 35 USC 101 and 112(b) rejections, the claimed invention appears to be directed to a theoretical calculation of a polarization difference for a design of a semiconductor device rather than a method for actually forming a semiconductor device, (b) in this case, the limitation cited above is directed to a thought process rather than an actual determining step, and (c) furthermore, Applicants did not originally disclose how the “range of concentrations of III-nitride elements for the AlxGa1-xN layer” and the “range of concentrations for III-nitride elements of the InyGa1-yN layer” are determined in the theoretical calculation process.
(5) Still further regarding claim 1, it is not clear what the limitation “the determination of the range of concentrations is based on the spontaneous polarization of the AlxGa1-xN layer being non-linear based on x, and the spontaneous polarization of the InyGa1-yN layer being non-linear y” recited on lines 18-20 refers to, because (a) as discussed above under 35 USC 112(a) rejection, Applicants did not originally disclose any types of non-linear functions can be used for the claimed spontaneous polarization, but rather, there is a very specific set of quadratic functions as recited in the amended claim 3 for the spontaneous polarizations, and (b) therefore, it is not clear whether the clamed spontaneous polarizations can be expressed as any types of non-linear functions, or it is not clear whether the clamed spontaneous polarizations should only be expressed by the formulas recited in claim 3; if it is the latter, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, see MPEP § 2172.01; the omitted elements are: how the spontaneous polarizations of the AlxGa1-xN layer and the InyGa1-yN layer are expressed in terms of x and y.
(6) Still further regarding claim 1, it is not clear how “the determination of the range of concentrations is based on the spontaneous polarization of the AlxGa1-xN layer being non-linear based on x, and the spontaneous polarization of the InyGa1-yN layer being non-linear y” as recited on lines 18-20 when the determining step recited on lines 13-18 is associated with the polarization difference that also includes a piezoelectric polarization as recited on lines 6-9; in other words, while Applicants claim that the polarization difference is a difference in a sum of a spontaneous polarization and a piezoelectric polarization, Applicants claim that “the determination of the range of concentrations is based on the spontaneous polarization of the AlxGa1-xN layer being non-linear based on x, and the spontaneous polarization of the InyGa1-yN layer being non-linear y”, which clearly omits the piezoelectric polarization also influencing the determining step.
(7) Still further regarding claim 1, it is not clear what “the AlxGa1-xN layer and the InyGa1-yN layer” recited on lines 28-29 refer to, and whether “the AlxGa1-xN layer and the InyGa1-yN layer” recited on lines 28-29 are exact replicas of the model used in the theoretical calculation where the interface of the heterojunction of the AlxGa1-xN layer and the InyGa1-yN layer is a sharp and clear boundary as Applicants originally disclosed in paragraph [0055] of current application, and the material parameters of the AlGaN and InGaN layer do not affect the claimed polarization difference as Applicants argued in the REMARKS, because (a) the AlxGa1-xN layer and the InyGa1-yN layer that were used for calculating the claimed polarization difference do not exist in reality, but are mere models of a theoretical calculation, and (b) therefore, one cannot employ the AlxGa1-xN layer and the InyGa1-yN layer recited on lines 13-18 of the amended claim 1 in a real semiconductor device, and one cannot find and employ an AlGaN and InGaN layer whose material parameters do not affect the spontaneous polarization and piezoelectric polarization in a real world.
(8) Still further regarding claim 1, it is not clear what the limitation “determining a range of concentrations of III-nitride elements for the AlxGa1-xN layer and a range of concentrations for III-nitride elements of the InyGa1-yN layer so that the absolute value of the polarization difference at the interface of the heterojunction of the AlxGa1-xN layer and the InyGa1-yN layer is less than or equal to 0.007 C/m2 or greater than or equal to 0.04 C/m2” recited on lines 14-18 refers to, because it is not clear what the scope of “a range of concentrations of III-nitride elements for the AlxGa1-xN layer and a range of concentrations for III-nitride elements of the InyGa1-yN layer” are.
(9) Still further regarding claim 1, it is not clear whether any other material parameters such as a surface orientation, an offcut angle, a defect density, a step density, a crystallinity and a surface cleanliness do not need to be considered for the determining step recited on lines 13-18, because (a) Applicants claim only “a range of concentrations of III-nitride elements for the AlxGa1-xN layer and a range of concentrations for III-nitride elements of the InyGa1-yN layer” are considered and determined, while other material parameters would also alter the claimed polarization difference, (b) therefore, it is not clear whether claim 1 is directed to a real method for forming a semiconductor device, or whether claim 1 is merely a thought process without taking other material parameters into consideration or an abstract idea, in which case, claim 1 may also fail to comply with the 35 USC 101 requirement as discussed above under 35 USC 101, and (c) furthermore, Applicants argue as if the material parameters of the AlGaN and InGaN layer would not affect the claimed polarization difference, which does not reflect reality as discussed above.
Claims 3 and 4 depend on claim 1, and therefore, claims 3 and 4 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argued that “Accordingly, claim 1, when read in view of the disclosure, is clear that the other material parameters noted in the Office Action are not considered in the determination of the range of concentrations of the III-nitride elements for the AlxGa1-xN layer and of the InyGa1-yN layer.”  Applicants rather acknowledged by this argument that the claimed invention fails to comply with the 35 USC 101 requirement, because real AlGaN and InGaN layers would have polarizations that depend on other material parameters as discussed above, but AlGaN and InGaN layers that do not exist in reality would have spontaneous and piezoelectric polarizations that do not depend on other material parameters as Applicants argued.  For example, depending on whether the AlGaN and InGaN layer have top surfaces that are N-polar, Ga-polar, semi-polar or nonpolar, the spontaneous polarization will be different in terms of direction and magnitude.  Also, depending on whether the AlGaN and InGaN layer have top or bottom surfaces that are flat or rough, and depending on which orientation the interface of the AlGaN and InGaN layer has, the piezoelectric polarization will be different in terms of magnitude, because the stress applied between the AlGaN layer and InGaN layer would be different based on the surface orientation due to different lattice constants along different orientations.  However, Applicants acknowledged that they completely ignored other materials-related parameters of the AlGaN and InGaN layer to calculate the claimed polarization difference, which would not make sense if the claimed method is directed to a method for forming a real semiconductor device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 11,195,943)
Nakajima et al. (US 8,785,976)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 13, 2022